       Case 2:20-cv-01452-BWA-KWR Document 21 Filed 08/06/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 NATHANIEL JONES                                                             CIVIL ACTION

 VERSUS                                                                      NO. 20-1452

 ST. AUGUSTINE HIGH SCHOOL, INC.,                                            SECTION M (4)
 KENNETH ST. CHARLES, AMERICAN
 BROADCASTING COMPANY d/b/a
 ABC NEWS, ROLAND SEBASTIAN
 MARTINE, ROLAND MARTIN
 UNLIMITED AND INTERACTIVE
 ONE, LLC


                                           ORDER & REASONS

        On July 22, 2020, defendants St. Augustine High School, Inc. (“St. Augustine”) and

Kenneth St. Charles (collectively, “Defendants”) filed a motion to dismiss pursuant to Rules

12(b)(6) and 12(h)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon

which relief can be granted and lack of jurisdiction.1 The motion was set for submission on

August 13, 2020.2 Local Rule 7.5 of the United States District Court for the Eastern District of

Louisiana requires that a memorandum in opposition to a motion be filed no later than eight days

before the noticed submission date, which in this case was August 5, 2020. Plaintiff Nathaniel

Jones, who is represented by counsel, has not filed a memorandum in opposition to the motion.

        Accordingly, because the motion to dismiss is unopposed, and it appearing to the Court

that the motion has merit,3


        1
            R. Doc. 16.
        2
            R. Doc. 16-2.
          3
            Jones, who is African American, was formerly employed by St. Augustine as a teacher and head football
coach. R. Doc. 1 at 1. He was fired in 2019 for using a racial slur during a pre-game chant. R. Doc. 1 at 1-2. Jones
filed this action against St. Augustine, Charles, and others alleging various Louisiana-state law claims including
breach of contract, defamation, and invasion of privacy. R. Doc. 1 at 10-24. Jones also alleges a claim against St.
Augustine and Charles under 42 U.S.C. § 1983 for violation of his due process rights guaranteed by the Fourteenth
Amendment. R. Doc. 1 at 13-16. Thus, Jones invokes federal question subject-matter jurisdiction, 28 U.S.C. §
1331, and supplemental jurisdiction over his state-law claims pursuant to 28 U.S.C. § 1367. R. Doc. 1 at 4. In their
       Case 2:20-cv-01452-BWA-KWR Document 21 Filed 08/06/20 Page 2 of 2



         IT IS ORDERED that Defendants’ motion to dismiss (R. Doc. 16) is GRANTED, and

this matter is DISMISSED WITHOUT PREJUDICE.

         New Orleans, Louisiana, this 6th day of August, 2020.




                                                                ________________________________
                                                                BARRY W. ASHE
                                                                UNITED STATES DISTRICT JUDGE




motion to dismiss, Defendants point out that neither of them is a public actor, and thus cannot be held liable for
violations of Jones’s constitutional rights. R. Doc. 16-1 at 1-4. St. Augustine is a non-profit corporation established
by the Archdiocese of New Orleans and the Society of St. Joseph of Sacred Hearing. Charles is the chief executive
officer of St. Augustine. Neither St. Augustine nor Charles is a public actor. See Rendell-Baker v. Kohn, 457 U.S.
830 (1982) (holding private school that received most of its income from public sources did not act under the color
of state law when it discharged plaintiff-employees); Mason v. InterCoast Career Inst., 2017 WL 237579 (D. Me.
1/19/2017) (holding private school that expelled plaintiff-student was not acting under the color of state law or a
state actor under the entwinement doctrine). Thus, this Court lacks subject-matter jurisdiction over this case, and it
must be dismissed.


                                                          2
